62 F.3d 1425
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.STAR SHIPPING (U.S.W.C.), INC., Plaintiff-Appellee,v.HALL-BUCK MARINE, INC., Defendant-Appellant.
No. 94-35105.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 14, 1995.Decided Aug. 3, 1995.

1
Before:  HUG and FERGUSON, Circuit Judges, and SCHWARZER,* District Judge.


2
MEMORANDUM**


3
Hall-Buck Marine, Inc. appeals the district court's award of damages to Star Shipping (U.S.W.C.), Inc. for the additional costs incurred as a result of Hall-Buck's contamination of a shipment of aluminum ingots.


4
We determine that the Findings of Fact and Conclusions of Law and the Judgment entered and filed by the Magistrate Judge Donald C. Ashmanskas are correct in all aspects.


5
AFFIRMED.



*
 Honorable William W. Schwarzer, Senior United States District Judge for the Northern District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3